Citation Nr: 1422128	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-45 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.

The appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO in Cleveland, Ohio, denied service connection for sarcoidosis.  Jurisdiction was then transferred to the RO in Detroit, Michigan.  In November 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  The RO issued a supplemental SOC (SSOC) in August 2013.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Those files have been reviewed in connection with the Veteran's claim.

In April 2014, the Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran does not currently have sarcoidosis or any residuals of sarcoidosis.	




CONCLUSION OF LAW

The criteria for service connection for sarcoidosis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A March 2008 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for service connection for sarcoidosis.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the March 2008 letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes an October 2008 VA examination report.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.
The Board notes that the Veteran reported on his January 2008 claim that he was treated for sarcoidosis in 1956 by Dr. S.  In a March 2008 VCAA letter, the RO specifically requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, to enable VA to obtain records from Dr. S.  However, the Veteran did not provide the necessary authorization or otherwise submit such records.  The Board notes that the Veteran stated in his November 2009 substantive appeal that VA has received records from Dr. S.  However, there is no evidence that the Veteran has submitted such records and VA has not received any authorization to obtain such records.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including sarcoidosis, shall be presumed to have been incurred in service if manifested to a compensable degree (typically, 10 percent) within a prescribed period post service (one year for sarcoidosis) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that he has sarcoidosis that was caused by exposure to air contamination during his active service in Korea.  See December 2008 statement.

In October 2008, the Veteran was afforded a VA examination in connection with claim for service connection for sarcoidosis.  The examiner reviewed the Veteran's claims file, to include his service treatment records and post-service medical records.  The examiner also considered the Veteran's statements as to the history of his claimed disability.  She administered chest x-rays and pulmonary function tests, and determined that there was no acute intrathoracic abnormality and the Veteran had normal lung functions. She diagnosed the Veteran with "sarcoidosis, inactive."  The examination report also does not reflect any re was no evidence of any other respiratory disability or any residuals of sarcoidosis.

The Veteran's private and VA medical records have been received.  These records do not document any diagnosis of or residuals of active sarcoidosis.

The Board accepts the findings and opinion expressed by the October 2008 VA examiner, in particular, as probative of the current disability question, as they were based on examination of the Veteran and full consideration of his documented history and assertions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no other evidence of record indicating that the Veteran has, or has had at any time since he filed his claim, a diagnosis of active sarcoidosis.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that the only identified evidence of an actual diagnosis of sarcoidosis is private records dated in 1956 (which, incidentally, would have been 2 years after service discharge, and outside the 1-year period for establishing service connection for sarcoidosis as a chronic disease).  Curiously, the Veteran has asserted that VA received such records, although he has not specifically asserted that he submitted the records and did not provide authorization for VA to obtain such records.  Furthermore, even if these identified records ever  existed, they relate to an event which occurred more than 50 years before the Veteran filed his claim for service connection,; thus, they could not in any way support a finding of current sarcoidosis or residuals of sarcoidosis at any time pertinent to this appeal.

Notably, the Veteran has not presented or identified any existing medical opinion or evidence that, in fact, supports a finding that he has, or at any time pertinent to the appeal has had, sarcoidosis for which service connection is sought.

In addition to the medical evidence discussed above, in adjudicating this claim, the Board has considered the Veteran's assertions that he has sarcoidosis.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his or her own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran has a current diagnosis of sarcoidosis is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative  evidence indicates that the Veteran does not have the disability for which service connection is sought, and there is no contrary, competent evidence, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, the Board need not address the remaining criteria for service connection.

For all the foregoing reasons, the Board finds that service connection for a sarcoidosis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


